  Case: 1:10-cr-00384-SL Doc #: 47 Filed: 11/14/18 1 of 2. PageID #: 296




                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


UNITED STATES OF AMERICA,               )         CASE NO. 1:10CR384
                                        )
                                        )
                     PLAINTIFF,         )         JUDGE SARA LIOI
                                        )
vs.                                     )
                                        )         ORDER
FRANK P. RUSSO,                         )
                                        )
                                        )
                     DEFENDANT.         )

       Counsel for the government has filed a motion pursuant to Rule 35(b) of the Federal

Rules of Criminal Procedure. (Doc. No. 28.) Counsel for the defendant has filed a motion

for a hearing on the government’s motion. (Doc. No. 46.) Defendant’s motion for a hearing

is granted. Counsel shall have leave until December 7, 2018 to file a sentencing

memorandum.

       The Court directs that the United States Marshal for the Northern District of Ohio

return the defendant, Frank P. Russo (#56284-060), incarcerated at FMC Devens, to this

Court for re-sentencing to be held on January 3, 2019 at 10:00 a.m.

       IT IS SO ORDERED.



Dated: November 14, 2018
                                            HONORABLE SARA LIOI
                                            UNITED STATES DISTRICT JUDGE
Case: 1:10-cr-00384-SL Doc #: 47 Filed: 11/14/18 2 of 2. PageID #: 297
